Appeal from a judgment of the County Court of Saratoga County (Scarano, J.), rendered August 3, 2012, convicting defendant upon his plea of guilty of the crime of criminally negligent homicide.
While operating a motor vehicle at an excessive speed, defendant was involved in an accident that killed his passenger. As a result, he was charged in an 11-count indictment with numerous crimes. In full satisfaction thereof, defendant pleaded guilty to criminally negligent homicide, waived his right to appeal and, in accordance with the plea agreement, was sentenced to lVs to 4 years in prison. He now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant upon the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 *1122[1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Stein, J.R, Spain, Garry and Egan Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.